
	
		II
		111th CONGRESS
		2d Session
		S. 3366
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2010
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit individuals from carrying
		  firearms in certain airport buildings and airfields, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Firearm-Free Airport
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Commercial airports are critical to the
			 economy and economic competitiveness of the United States.
			(2)Commercial airports and commercial aircraft
			 are essential elements of interstate commerce and the Supreme Court has
			 recognized the authority of Congress over all matters with a close and
			 substantial relation to interstate commerce.
			(3)In 2007, commercial aviation contributed
			 $266,500,000,000, or 2 percent, to the gross domestic product of the United
			 States, employed, directly and indirectly, 10,881,000 people, and had a total
			 economic impact of $1,224,800,000,000.
			(4)Commercial aviation is a vital channel of
			 interstate commerce and it is necessary that people and goods be able to move
			 through such a channel safely.
			(5)Individuals and terrorist organizations use
			 commercial airports and commercial aircraft for premeditated, politically
			 motivated violence perpetrated against noncombatant targets.
			(6)The terrorist attacks of September 11,
			 2001, in which terrorists used 4 commercial aircraft to cause the deaths of
			 2,976 people, had a severe adverse impact on airlines in the United States,
			 resulted in $40,000,000,000 in property and casualty claims, resulted in 18,000
			 businesses being dislocated, disrupted, or destroyed, and displaced nearly
			 130,000 employees.
			(7)Firearms in airports would have an adverse
			 impact on the economy of the United States.
			(8)Firearms are prohibited in the sterile area
			 of airports.
			(9)Congress has the power, under clause 3 of
			 section 8 of article I of the Constitution of the United States (commonly
			 referred to as the Commerce Clause) and other provisions of the
			 Constitution, to enact measures to ensure the safety and economic well-being of
			 commercial airports in the United States.
			(10)It is important for Congress to regulate
			 the possession of firearms in commercial airport facilities to facilitate
			 commercial aviation traffic safety, to protect the safety of passengers and
			 goods flying on commercial aircraft, and to preserve the economic stability of
			 the commercial aviation industry.
			3.Prohibition on possession of firearms in
			 certain airport buildings and airfields
			(a)In generalChapter 463 of title 49, United States
			 Code, is amended by inserting after section 46303 the following:
				
					46303A.Prohibition on possession of firearms in
				certain airport buildings and airfields
						(a)In generalExcept as provided in subsection (b), it
				shall be unlawful for an individual to possess a firearm at a commercial
				airport in any area in a terminal building, in any area adjacent to the sterile
				area, in an airfield, or in any building that opens on to an airfield.
						(b)ExceptionsThe prohibition in subsection (a) shall not
				apply with respect to the following:
							(1)Individuals authorized to carry firearms
				under section 1540.111(b) of title 49, Code of Federal Regulations (or any
				corresponding similar regulation or ruling).
							(2)Members of the Armed Forces serving on
				active duty.
							(3)Individuals who bring firearms into an
				airport building solely to check the firearms in checked baggage in accordance
				with section 1540.111(c) of title 49, Code of Federal Regulations (or any
				corresponding similar regulation or ruling).
							(c)PenaltyAn individual who violates the prohibition
				in subsection (a) shall be imprisoned for not more than 10 years, fined under
				title 18, or both.
						(d)DefinitionsIn this section:
							(1)Commercial airportThe term commercial airport
				means an airport that holds an airport operating certificate under part 139 of
				title 14, Code of Federal Regulations (or any corresponding similar regulation
				or ruling).
							(2)FirearmThe term firearm has the
				meaning given that term in section 921 of title 18, United States Code.
							(3)Sterile areaThe term sterile area has the
				meaning given that term in section 1540.5 of title 49, Code of Federal
				Regulations (or any corresponding similar regulation or
				ruling).
							.
			(b)Clerical amendmentThe table of sections for chapter 463 of
			 title 49, United States Code, is amended by inserting after the item relating
			 to section 46303 the following:
				
					
						46303A. Prohibition on
				possession of firearms in certain airport buildings and
				airfields.
					
					.
			4.Signs warning of prohibition on possession
			 of firearms in airport terminal buildingsThe Secretary of Transportation shall ensure
			 that signs are posted in airport terminal buildings to warn passengers of the
			 prohibition on the possession of firearms in airport terminal buildings and
			 other areas under section 46303A of title 49, United States Code, as added by
			 section 3.
		
